DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 6/13/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Par. 35 and Par. 47 of specification are amended on 6/13/2022 to support/include the newly amended claim limitation filed on 3/30/2022 & 6/13/2022, there is no support in the original filed specification nor claims. Instead, Fig 1-20 of instant application demonstrate there are always gaps in between the carbon nanotubes, if the calcium chloride particles are in direct contact with carbon nanotubes, it is expected that the calcium chloride particles are also not in direct contact with each other. Thus the newly amended specification which supporting the newly amended claims appears to be not only disclosed, but also contradictory with what are disclosed in the original filed specification. 
They are not entered since the new amendments are all new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 20 are rejected as par. 72 does not have support wherein the calcium chloride particles are in direct contact with the carbon nanotubes. Par. 72 however discloses the calcium chloride layer can be in direct contact or space apart, not calcium chloride is in direct contact with carbon nanotube as what the applicant amended, per claim filed on 3/30/2022. Instead, Fig 1-20 of instant application demonstrate there are always gaps in between the carbon nanotubes, if the calcium chloride particles are in direct contact with carbon nanotubes, it is expected that the calcium chloride particles are also not in direct contact with each other. 
Claims 1, 11, 20 are rejected as there is no support the calcium chloride particles are in direct contact with each other, there is no support wherein one continuously structure covers enter outer surface of one carbon nanotube, per claim filed 6/13/2022. Instead, Fig 1-20 of instant application demonstrate there are always gaps in between the carbon nanotubes, if the calcium chloride particles are in direct contact with carbon nanotubes, it is expected that the calcium chloride particles are also not in direct contact with each other.
Claim 1 is also rejected as there is no support gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty, just as claim 22 was rejected on Non-Final on 5/12/2022, per claim filed 6/13/2022. Instead, Fig 1-20 of instant application demonstrate there are always gaps in between the carbon nanotubes, if the calcium chloride particles are in direct contact with carbon nanotubes, it is expected that the calcium chloride particles are also not in direct contact with each other.
Claim 6-8, 16-18, 23 are rejected as there is no support in the original filed specification that the carbon nanotubes are perpendicular to a surface of the cloth body in the amended claim 6, 16 and 23, per claim filed 6/13/2022

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18, 20, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. It is unclear as what “enter” mean in claim language of claim 1, 11, 20 wherein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10638642 in view of Vistakula et al. (US20100107657). As to claim 1, 11, 20, 642’ discloses a heat sink article made of laminated carbon nanotube film with calcium chloride layer, 642’ does not disclose the heat sink article can also comprise a cloth, a piece of clothes, or a mask. Vistakula et al. discloses heat sink coupled to a cloth (see e.g. apparel comprising clothing such as mask in Par. 26, comprising fiber fabric made of carbon nanotube mesh used as heat sink in Par. 47. Both 642’ and Vistakula et al. are analogous in the field of heat sink article made of carbon nanotube film, It would have been obvious for a person with ordinary skills in the art to modify the heat sink of 642’ to comprise cloth, clothing or mask as taught by Vistakula et al. such that to make an apparel item for heating and cooling the body as suggested by Vistakula et al. (abstract). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Ground I Rejection
Claims 1-4, 6, 9-10, 11-14, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), and further in view of Wang et al. (US20100239850) and Hassan et al. (US20170000202) and Kotsubo et al. (CN10622919).
As to claim 1. Vistakula et al. discloses a cloth (see e.g. Vistakula et al. discloses heat sink made of carbon nanotube mesh or fabric in Par. 47. Vistakula et al. further discloses the heat sink can be coupled to a wicking material and used as apparel in abstract or to a cloth in Par. 8&38&44, wherein the apparel can be any article of clothing such as mask in Par. 26.), comprising:
a cloth body (see e.g. apparel made of any article of clothing such as mask in Par. 26);
a carbon nanotube structure comprising carbon nanotubes (see e.g. carbon nanotube fabric/mesh in par. 47, wherein a composite material made of CNT is used to perform the heat transfer and act as heat sink in par. 47), the cloth body and the carbon nanotube structure are stacked on each (see e.g. heat sink is a layer within the apparel in claim 18)
calcium chloride particles (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57).
Vistakula et al. does not explicitly disclose wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes,  the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, and each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other, and gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty.
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. and gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty (see e.g. Fig 1, 3, 10-13 in Wang et al. Wang et al. discloses each carbon nanotube segment 143 includes a plurality of carbon nanotubes 145 substantially parallel to each other, and combined by van der Waals attractive force therebetween. The carbon nanotubes 145 in the drawn carbon nanotube film are substantially oriented along a preferred orientation. The carbon nanotube film can be treated with an organic solvent to increase the mechanical strength and toughness of the carbon nanotube film and reduce the coefficient of friction of the carbon nanotube film).
Both Vistakula et al. and Wang et al. discloses using carbon nanotube composite as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube structure of Vistakula et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Vistakula et al. discloses using calcium chloride particles along with the CNT composite for heat transfer (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57). Wang et al. additionally discloses the particles can be deposited on the carbon nanotube to further enable the carbon nanotube-based materials to have additional antistatic, microwave absorbing or electromagnetic shielding ability, wherein the particles can be metal compound in Par. 77. It would have been obvious deposit the calcium chloride onto CNT fiber of Vistakula in view of Wang et al. in order to achieve a fabric materials not only antistatic, microwave absorbing or electromagnetic shielding ability as suggested by Wang et al., but also is capable of heat absorbing and reduce the wearer’s temperature and comfort as suggested by VIstakula et al.. 
Since Vistakula et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Vistakula et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon nanotube fabric and calcium chloride as thermally conductive particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Vistakula et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 
Vistakula et al. in view of Wang et al. and Hassan et al. does not explicitly disclose wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube,
Kotsubo et al. discloses electromagnetic shielding materials can comprise calcium chloride particles continuously arranged without gap to form a uniform film layer to shield electromagnetic (claim 10, Fig 3, throughout description)

    PNG
    media_image1.png
    246
    516
    media_image1.png
    Greyscale

Both Vistakula et al. in view of Wang et al. and Hassan et al., and Kotsubo et al. are analogous in the field of electromagnetic shielding materials can comprise calcium chloride particles, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particles layer of Vistakula et al. in view of Wang et al. and Hassan et al. to be in directly touching without gap as taught by Kotsubo et al. as such formed continuous layer calcium chloride particle layer can form effective electromagnetic shielding as suggested by Kotsubo et al. 
Since the calcium particles is formed by dipping or outside source on the carbon nanotube, the enter claim limitation is also met.
As to claim 2, 12 Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, 11, wherein the carbon nanotubes are joined end-to-end by van der Waals attractive force and extend along a same direction (see e.g. Wang et al. discloses carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1).
As to claim 3, 13, Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, 11, wherein the carbon nanotube structure comprises a first drawn carbon nanotube film and a second drawn carbon nanotube film stacked on each other (see e.g. Wang et al. discloses the carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49), the first drawn carbon nanotube film comprises first carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a first direction(see e.g. Wang et al. discloses joined end-to-end by van der Waals attractive force therebetween in Par. 43), the second drawn carbon nanotube film comprises second carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a second direction, and an angle between the first direction and the second direction is approximately 90 degrees (see e.g. Wang et al. discloses an angle between the aligned directions of the carbon nanotubes in two adjacent carbon nanotube films can range from about 0 degrees to about 90 degrees in Par. 49).
As to claim 4, 14. Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, 11, wherein the calcium chloride particles are calcium chloride hexahydrate particles (see e.g. calcium chloride hexadrate in Par. 27 in Vistakula et al.).
As to claim 6, 16 Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, 11, wherein the carbon nanotube structure is a carbon nanotube array, the carbon nanotube array is a sheet, and extending directions of the carbon nanotubes are perpendicular to a surface of the cloth body and a surface of the sheet (see e.g. Vistakula et al. discloses the heat sink can be coupled to the wicking materials or apparel in abstract, It would have been obvious to one having ordinary skill in the art at the time of the invention to make the heat sink parallel or perpendicular to the cloth body in order to achieve a better fit, since it has been held that rearranging parts or change shape of an invention involves only routine skill in the art [MPEP § 2144.04]. Wang et al. discloses an angle between the aligned directions of the carbon nanotubes in two adjacent carbon nanotube films can range from about 0 degrees to about 90 degrees in Par. 49).
As to claim 9. Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, wherein the carbon nanotubes are entangled with each other (see e.g. Vistakula et al. discloses random arranged nanotube fibers 47, 49 that are entangled in Fig 4, Fig 1. Wang et al. also discloses nanotubes can entangled with each other in Par. 54).
As to claim 10. Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. disclose the cloth of claim 1, wherein the calcium chloride particles form a continuous 15 layered structure so that outer surfaces of the carbon nanotubes are coated by the calcium chloride particles (see e.g. Wang et al. discloses at least two stacked carbon nanotube films in Par. 49, and outer surfaces of the carbon nanotubes are coated by the calcium chloride particles in Fig 1, 10-13).
As to claim 11, please see rejection of claim 1. 

Claim 5, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Wang et al. (US20100239850), Hassan et al. (US20170000202) and Kotsubo et al. (CN10622919), and further in view of Monforton et al. (WO 2017062982, use US20190077571 as equivalent) 
As to claim 5, 15 Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. does not disclose cloth of claim 1,11, wherein a mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1. 
Monforton et al. (WO 2017062982, use US20190077571 as equivalent) discloses 
mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1(see e.g. Monforton et al. when moisture barrier layer is made of calcium chloride as desiccant in Par. 29, it is desired for the calcium chloride desiccant based moisture barrier layer to be included in the article from about 50% or more by weight in Par. 37. 4:1 to 64:1 corresponds to 80% or more. 50% or more overlaps with the claimed range). 
	Both Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al., and Monforton et al. are analogous in the field of using calcium chloride layer as moisture barrier layer, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particle mass ratio to the carbon nanotubes of Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. to be 50% or more by weight taught by Monforton et al. in order to render the article sufficient moisture barrier property to the apparel and keep the apparel dry and comfortable for a longer period of time as suggested by Monforton et al. 

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Wang et al. (US20100239850), Hassan et al. (US20170000202) and Kotsubo et al. (CN10622919), and further in view of Fan et al. (TW 201006369)
As to claim 7, 17 Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. does not discloses the cloth of claim 6, 16, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer. 
Fan et al. discloses the cloth of claim 6, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer (see e.g. Fig 100, Novelty).
Both Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al., and Fan et al. are analogous in the field of heat conductive structure comprising carbon nanotube layer, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube end of Vistakula et al. in view of Wang et al. and Hassan et al. and Kotsubo et al. to embedded in fixing layer as taught by Fan et al. in order to keep the nanotube layer orderly in place as suggested by Fan et al. 
As to claim 8, 18 Vistakula et al. in view of Wang et al. and Hassan et al., and Fan et al. discloses the cloth of claim 7, 17, wherein the carbon nanotubes extending out of the fixing layer defines a pattern of the carbon nanotube array (see e.g. Par. 36, Fig 3. Fig in Fan et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US20090211581), and further in view of Wang et al. (US20100239850), Hassan et al. (US20170000202) and Kotsubo et al. (CN10622919).
As to claim 20. Bansal et al. (US20090211581) disclose a mouth mask or cloth (see e.g. Fig 4, mask for a wearer’s face in Par. 16, woven carbon cloth, carbon cloth in Par. 31), comprising: 
two straps (see e.g. loop 92 in Fig 4, Par. 20); and 
a mask body or cloth body (see e.g. carbon cloth in Par. 31 such as mask in Par. 16), the two straps being attached to opposite sides of the mask body (see e.g. A loop 92 is coupled at its ends 94 and 96 to mask body 62 adjacent edge 70, and is sized and oriented to fit over one ear of the wearer in Par. 20), the mask body comprising a cloth, wherein the cloth comprises (see e.g. carbon in fiber form or carbon cloth in Par. 31): 
a cloth body (see e.g. carbon cloth in Par. 31, Fig 6-8); the cloth body and the carbon structure are stacked on each (see e.g. abstract)
Bansal et al. discloses the carbon cloth can comprise (activated) carbon textile fiber in Par. 31 comprising plurality of layers in abstract. 
Bansal et al. does not discloses a carbon nanotube structure comprising carbon nanotubes, wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes, the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, and each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other, and gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty.
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes(see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. and gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty(see e.g. Fig 1, 3, 10-13 in Wang et al. Wang et al. discloses each carbon nanotube segment 143 includes a plurality of carbon nanotubes 145 substantially parallel to each other, and combined by van der Waals attractive force therebetween. The carbon nanotubes 145 in the drawn carbon nanotube film are substantially oriented along a preferred orientation. The carbon nanotube film can be treated with an organic solvent to increase the mechanical strength and toughness of the carbon nanotube film and reduce the coefficient of friction of the carbon nanotube film).
Both Bansal et al. and Wang et al. discloses using carbon fabric as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon fabric or cloth structure of Bansal et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Bansal et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Bansal et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon fabric comprise particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Bansal et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 
Bansal et al. in view of Wang et al. and Hassan et al. does not explicitly disclose wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube,
Kotsubo et al. discloses electromagnetic shielding materials can comprise calcium chloride particles continuously arranged without gap to form a uniform film layer to shield electromagnetic (claim 10, Fig 3, throughout description)

    PNG
    media_image1.png
    246
    516
    media_image1.png
    Greyscale

Both Bansal et al. in view of Wang et al. and Hassan et al., and Kotsubo et al. are analogous in the field of materials can comprise calcium chloride particles, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particles layer of Bansal et al. in view of Wang et al. and Hassan et al. to be in directly touching without gap as taught by Kotsubo et al. as such formed continuous layer calcium chloride particle layer can form effective electromagnetic shielding protecting head from radiation from environment, car, cell phone and etc, as suggested by Kotsubo et al. Since the calcium particles is formed by dipping or outside source on the carbon nanotube, the enter claim limitation is also met. 
As to claim 23. Bansal et al. in view of Wang et al. and Hassan et al. discloses the mouth mask of claim 20, wherein the carbon nanotube structure is a carbon nanotube array, the carbon nanotube array is a sheet, and extending directions of the carbon nanotubes are perpendicular to a surface of the cloth body and a surface of the sheet(see e.g. (see e.g. Vistakula et al. discloses the mask can have a 3D shape wherein there can be parts that runs almost perpendicular to the main surface, It would have been obvious to one having ordinary skill in the art at the time of the invention to make the heat sink parallel or perpendicular to the cloth body in order for the mask to better fit the face, since it has been held that rearranging parts or change shape of an invention involves only routine skill in the art [MPEP § 2144.04]. It would also have been an obvious matter of design choice to vary the mouth mask direction vs surface of the cloth body, since applicant has not disclosed that perpendicular direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with various other directions other than perpendicular [MPEP § 2144.04].Wang et al. discloses an angle between the aligned directions of the carbon nanotubes in two adjacent carbon nanotube films can range from about 0 degrees to about 90 degrees in Par. 49).

Ground II Rejection
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US20090211581), and further in view of Wang et al. (US20100239850), Hassan et al. (US20170000202) and Kotsubo et al. (CN10622919).
Please see rejection of claim 20

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.

REMARKS 
Applicants have amended original paragraphs [0035] and [0047] of the application as originally filed. 
Applicant argues the original paragraph [0071] of the application states "the calcium chloride layer 14 is the continuous layered structure and covers the outer surfaces of the first portions". 
The original paragraphs [0044] of the application states "[a] method for making the heat sink 10 of the first embodiment is provided, and the method includes the following steps: Si11, dissolving the calcium chloride particles in a solvent to form a calcium chloride solution; S12, placing the carbon nanotube structure 12 into the calcium chloride solution, ultrasonic oscillating to form a first carbon nanotube composite structure, wherein the carbon nanotube structure 12 still maintains a film-shaped structure without breaking during ultrasonic oscillating; and S13, separating the first carbon nanotube composite structure from the solvent and drying the first carbon nanotube composite structure, to form the heat sink 10." 
Thus, the calcium chloride particles are in direct contact with the carbon nanotubes, and the calcium chloride particles on the outer surface of the plurality of carbon nanotubes are also in direct contact with each other to form a continuous layered structure, that is the calcium chloride layer 14 is the continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, as shown in FIG. 1 of present application. Thus, support for amended paragraphs [0035] and [0047] can be found in at least paragraphs [0044] and [0071], and FIG. 1 of the application as originally filed. No new matter is entered. 
Examiner respectfully disagrees:
The substitute specification filed 6/13/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: There is no support of the new amendment in Par. 35 and 47 in the original filed specification in the original filed Par. 44 and 71. 

Claim Rejections - 35 USC § 112 
Claims 1, 11, and 20 are rejected as par. 72 does not have support wherein the calcium chloride particles are in direct contact with the carbon nanotubes. Par. 72 however discloses the calcium chloride layer can be in direct contact or space apart, not calcium chloride is in direct contact with carbon nanotube as what the applicant amended. 
In response, Applicants have amended original paragraphs [0035] and [0047] of present application, and the features "the calcium chloride particles are in direct contact with the carbon nanotubes" of the claims 1, 11, and 20 can be found in at least amended paragraphs [0035] and [0047] of present application. Thus, withdrawal of USC §112 rejection of claims 1, 11, and 20 are hereby respectfully requested. 
Examiner respectfully disagree:
The specification relied upon to determine whether or not 112 New matter rejection is made is original filed specification, not the newly amended specification on 6/13/2022 to incorporate newly amended claims 3/30/2022 & 6/13/2022 after Examiner has done a New Matter rejection on the amended claims on 5/12/2022. 
For the above reason, 112 Rejection remains. 

Double Patenting 
Applicant requests delaying in filing a terminal disclaimer until such time that the Examiner indicates that any claims of the present application are allowable. 
Examiner’s response:
The Double Patenting Rejection remains in the office action since no Terminal Disclaimer has been filed.  

Claim Rejections - 35 USC § 103 
Regarding claims 1-10 
Independent claim 1, recites in part: 
"A cloth, comprising: a cloth body; a carbon nanotube structure comprising carbon nanotubes ... the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube ..." (emphasis added). 
1) Regarding rejection of Vistakula in view of Wang and Hassan 
The Office admits "Vistakula et al. does not explicitly disclose wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes" (page 6 of this Office action), and therefore uses Wang to remedy, saying that "Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) ... the particles are deposited on an outer surface of each carbon nanotube (see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1) " (page 7 of this Office action, emphasis added). Applicant respectfully disagrees. 
Wang recites: 
"Referring to FIG. 1, a carbon nanotube composite material 10 includes a carbon 
nanotube structure 100 and a plurality of nanoparticles 104.  The carbon nanotube structure 100 includes a plurality of carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure. The carbon nanotube structure 100 can be a carbon nanotube film structure or a carbon nanotube wire structure.  The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 ... The nanoparticles 104 are spaced from each other and coated on the surface of each of the carbon nanotubes of the carbon nanotube structure 100. The distances between two adjacent nanoparticles 104 are larger than the diameters of each nanoparticle 104." (paragraphs [0039] and [0062] of Wang, emphasis added). 
Thus, Wang discloses a carbon nanotube composite material 10 includes a carbon nanotube structure 100 and a plurality of nanoparticles 104, and the nanoparticles 104 are spaced from each other, as shown in reproduced FIG. 1 of Wang.  Thus, the nanoparticles 104 of Wang cannot form a continuous layered structure to cover enter outer surface of the carbon nanotubes. As shown in reproduced FIG. 1 of Wang, some outer surfaces of one carbon nanotube are exposed from the distance between adjacent two nanoparticles 104. 
Thus, Wang fails to disclose "the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube" (emphasis added) as required by amended claim 1. 
As proposed by Office, if the calcium chlorides are deposited onto CNT fiber of Vistakula as taught by Wang, Vistakula in view of Wang still fails to discloses "the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube" (emphasis added) as required by amended claim 1, because Wang discloses the nanoparticles 104 are spaced from each other on the carbon nanotube structure 100. 
Furthermore, Applicants submit that Vistakula in view of Wang and Hassan also fails to discloses "the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube" (emphasis added) as required by amended claim 1. 
Examiner respectfully disagrees:
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. and gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty (see e.g. Fig 1, 3, 10-13 in Wang et al. Wang et al. discloses each carbon nanotube segment 143 includes a plurality of carbon nanotubes 145 substantially parallel to each other, and combined by van der Waals attractive force therebetween. The carbon nanotubes 145 in the drawn carbon nanotube film are substantially oriented along a preferred orientation. The carbon nanotube film can be treated with an organic solvent to increase the mechanical strength and toughness of the carbon nanotube film and reduce the coefficient of friction of the carbon nanotube film).
Both Vistakula et al. and Wang et al. discloses using carbon nanotube composite as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube structure of Vistakula et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Vistakula et al. discloses using calcium chloride particles along with the CNT composite for heat transfer (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57). Wang et al. additionally discloses the particles can be deposited on the carbon nanotube to further enable the carbon nanotube-based materials to have additional antistatic, microwave absorbing or electromagnetic shielding ability, wherein the particles can be metal compound in Par. 77. It would have been obvious deposit the calcium chloride onto CNT fiber of Vistakula in view of Wang et al. in order to achieve a fabric materials not only antistatic, microwave absorbing or electromagnetic shielding ability as suggested by Wang et al., but also is capable of heat absorbing and reduce the wearer’s temperature and comfort as suggested by VIstakula et al.. 
Since Vistakula et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Vistakula et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon nanotube fabric and calcium chloride as thermally conductive particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Vistakula et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 
Vistakula et al. in view of Wang et al. and Hassan et al. does not explicitly disclose wherein calcium chloride particles are in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube,
Kotsubo et al. discloses electromagnetic shielding materials can comprise calcium chloride particles continuously arranged without gap to form a uniform film layer to shield electromagnetic (claim 10, Fig 3, throughout description)

    PNG
    media_image1.png
    246
    516
    media_image1.png
    Greyscale

Both Vistakula et al. in view of Wang et al. and Hassan et al., and Kotsubo et al. are analogous in the field of electromagnetic shielding materials can comprise calcium chloride particles, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particles layer of Vistakula et al. in view of Wang et al. and Hassan et al. to be in directly touching without gap as taught by Kotsubo et al. as such formed continuous layer calcium chloride particle layer can form effective electromagnetic shielding as suggested by Kotsubo et al. 
Since the calcium particles is formed by dipping or outside source on the carbon nanotube, the enter claim limitation is also met.
Last but not the least, both Vistakula et al. and instant application are related to cloth using heat sink, thus it is expected that the final product and desired function are similar or almost the same. 

2) Regarding rejection of Bansal in view of Wang and Hassan 
Applicant argues if the calcium chlorides are deposited onto the carbon fabric or cloth structure of Bansal as taught by Wang, Bansal in view of Wang still fails to discloses "the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube" (emphasis added) as required by amended claim 1, because Wang discloses the nanoparticles 104 are spaced from each other on the carbon nanotube structure 100. 
Furthermore, Applicants submit that Bansal in view of Wang and Hassan also fails to discloses "the calcium chloride particles are deposited on an outer surface of each carbon nanotube and in direct contact with each other to form a continuous layered structure, so that one continuous layered structure covers enter outer surface of one carbon nanotube" (emphasis added) as required by amended claim 1. 
Examiner respectfully disagrees:
Please see Examiner’s response to argument of claim 1-10, office action rejection of claim 20. 

Regarding claims 11-18 
Please see Examiner’s response to argument of claim 1-10. 

Regarding claims 20 and 23 
Please see Examiner’s response to argument of claim 1-10. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergstrom et a. (US20110118169) discloses calcium chloride serve not only as desiccants that can absorb moisture and evaporate with the moisture upon the application of heat to the dryer, but surprisingly also impart antistatic properties to textiles in Par. 14.
Jacob et al. (US20160039680) disclose carbon can be activated by impregnating CaCl2, wherein the activating agent can be absorbed on the surface of the carbon in par. 10. 
Ford et al. (US20070215841) disclose CNT - calcium carbonate composite. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783